Case 6:19-cv-00247-RBD-LRH Document 21 Filed 05/07/19 Page 1 of 4 PageID 101




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   CRAIG A. PARSEL,

                            Plaintiff,

   v.                                                              Case No: 6:19-cv-247-Orl-37LRH

   ORGULLO LATINO LLC,

                            Defendant.


                                                   ORDER
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:        JOINT MOTION TO APPROVE FLSA SETTLEMENT AND
                            FOR DISMISSAL WITH PREJUDICE (Doc. No. 20)

             FILED:         April 30, 2019



             THEREON it is ORDERED that the motion is DENIED without prejudice.

             Plaintiff Craig A. Parsel filed this action in state court on December 20, 2018, alleging that

   Defendant Orgullo Latino LLC violated the overtime provisions of the Fair Labor Standards Act,

   29 U.S.C. § 201, et seq. (“FLSA”). Plaintiff alleged that he was entitled to unpaid overtime wages

   and liquidated damages. Doc. No. 1-3.

             Defendant removed the case to this Court on February 7, 2019, pursuant to 28 U.S.C. §§

   1331, 1441, and 1446. Doc. No. 1. On April 1, 2019, Plaintiff filed a notice of settlement. Doc.

   No. 19. On April 30, 2019, the parties filed a Joint Motion to Approve FLSA Settlement and for

   Dismissal with Prejudice. Doc. No. 20. Included with the joint motion is a copy of the parties’
Case 6:19-cv-00247-RBD-LRH Document 21 Filed 05/07/19 Page 2 of 4 PageID 102




   fully executed Settlement Agreement and FLSA Release (“Agreement”). Id. at 6–12. The parties

   request that the Court approve the Agreement pursuant to Lynn’s Food Stores, Inc. v. United States,

   679 F.2d 1350 (11th Cir. 1982), and dismiss the case with prejudice. However, the Agreement

   contains several provisions that prevent the undersigned from recommending approval of the

   parties’ settlement.

          First, the Agreement contains inconsistent provisions pertaining to the scope of the release.

   In one portion of the Agreement, Plaintiff “knowingly and voluntarily releases . . . [Defendant] from

   all FLSA Claims he has or may have up to and including the Effective Date of this Agreement.”

   Doc. No. 20, at 7 ¶ 1a. (emphasis added). In another portion of the Agreement Plaintiff “waives

   and releases any and all claims under the FLSA.” Id. ¶ 5 (emphasis added). In yet another portion

   of the Agreement, Plaintiff agrees that he intends to release “all wage and hour claims he has or may

   have against [Defendant].” Id. at 11 (emphasis added). The definition of “claims” includes “all

   claims and allegations that [Plaintiff] could have brought against [Defendant] related to unpaid

   wages, whether known or unknown, under all federal, state, and local wage and hour laws.” Id. at

   9 ¶ 5c. The presiding District Judge has concluded that releases in FLSA settlement agreements

   must be limited to the claims actually asserted in the plaintiff’s complaint. See, e.g., Arguelles v.

   Noor Baig, Inc., 6:16-cv-2024-Orl-37TBS, Doc. No. 19, at 2–3 (M.D. Fla. Feb. 24, 2017).

          Second, the release of claims in the Agreement extends to non-parties. In the Agreement,

   “Orgullo” the above-named Defendant, “includes its subsidiaries, predecessors, successors,

   affiliates, and its directors, officers, shareholders, members, employees, agents and attorneys, both

   individually and in their official capacities.” Doc. No. 20, at 9 ¶ 5a. As District Judge Dalton

   observed in Arguelles, No. 6:16-cv-2024-37TBS, Doc. No. 19 (M.D. Fla. Feb. 24, 2017), “a general

   release may not be used to release a non-party. Even if the parties were to cabin the release to



                                                   -2-
Case 6:19-cv-00247-RBD-LRH Document 21 Filed 05/07/19 Page 3 of 4 PageID 103




   FLSA claims, the Court remains skeptical as to the propriety of releasing FLSA claims against a

   non-party.” The parties do not provide authority supporting extension of the release of Plaintiff’s

   claims to non-parties to the Agreement.

          Third, the Agreement contains a covenant not to sue. Id. at 8 ¶ 4. In the joint motion, the

   parties have not explained the propriety of including this provision in the Agreement. See, e.g.,

   Leleux v. Covelli Family Ltd. P’ship, No. 6:17-cv-747-Orl-37TBS, 2017 WL 5069063, at *1 (M.D.

   Fla. Nov. 3, 2017) (adopting recommendation to reject settlement agreement that contained, among

   other problematic provisions, a covenant not to sue).

          Fourth, the Agreement provides that it may be modified upon express written consent of

   both parties. Doc. No. 20, at 10 ¶ 7. A court cannot find an agreement to be fair and reasonable

   unless it is in final form, with no opportunity for amendment. To hold otherwise would leave the

   parties free to circumvent Lynn’s Food review through post hoc modifications of an already-

   approved agreement.

          Finally, it is unclear the extent to which Plaintiff has compromised his claims.           The

   Agreement states that Plaintiff will receive a total of $1,250.00 in unpaid wages and $1,250.00 in

   liquidated damages. Doc. No. 20, at 7–8 ¶ 2a. On March 25, 2019, Plaintiff filed a document

   titled “Plaintiff’s Notice of Filing Answers to Court Interrogatories,” but the document filed is

   merely a spreadsheet containing estimations of the damages owed and no additional explanation as

   required by the form attached to the Court’s FLSA Scheduling Order. See Doc. No. 16, at 3; see

   also Doc. No. 5, at 6–7 (FLSA scheduling order Court Interrogatory form). In addition, from the

   spreadsheet, the total amount of damages claimed is unclear, although it appears that Plaintiff sought

   total unliquidated damages of either $4,426.38 or $6,039.30, and total liquidated damages of




                                                    -3-
Case 6:19-cv-00247-RBD-LRH Document 21 Filed 05/07/19 Page 4 of 4 PageID 104




   $8,852.76. See Doc. No. 16, at 3. Accordingly, Plaintiff shall file updated answers to the Court’s

   Interrogatories using the approved form. See Doc. No. 5, at 6–7.

          Based on the foregoing, the Joint Motion to Approve FLSA Settlement and for Dismissal

   with Prejudice (Doc. No. 20) is DENIED without prejudice. A renewed motion, which must be

   filed on or before May 24, 2019, shall address the issues raised by this Order. Specifically, the

   parties must either file an amended settlement agreement or address in their renewed motion, with

   citations to authority, why the provisions in the Agreement are allowable. It is further ORDERED

   that on or before May 24, 2019, Plaintiff shall file with the Court answers to the Court’s

   Interrogatories on the form attached to the FLSA Scheduling Order. See Doc. No. 5, at 6–7.

           DONE and ORDERED in Orlando, Florida on May 7, 2019.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                                  -4-
